Per Curiam.
The acts of the police officer in taking plaintiffs to defendant’s station and holding them there under the circumstances set forth in the record permitted the jury to find that he was acting for defendant rather than for the State. Under the New Jersey statute,* as interpreted by the courts of that State (Tucker v. Erie R. R. Co., 69 N. J. Law, 19; Taylor v. N. Y. & L. *479B. R. R. Co., 80 id. 282; Goldberg v. Central R. R. Co. of N. J., 97 id. 374; Dellabello v. Central R. R. Co. of N. J., 99 id. 348), that was made a question of fact for the jury.
The judgments and orders should be affirmed, with costs.
Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.
In each case: Judgment and order affirmed, with costs.

See N. J. Laws of 1922, chap. 153, p. 267; 1 Cum. Supp. Comp. Stat. N. J. 1911-1924) 240, chap. 29, § 4.— [Rep.